March 29, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
  ENERGY MAINTENANCE SERVICES GROUP I, LLC, TIM NESLER, ART ROBBINS,
                 AND HARVEY SCHNITZER, Appellants

NO. 14-09-00907-CV                      V.

                   JIM SANDT AND ROXANNE SANDT, Appellees
                               ____________________
      This cause, an appeal from the judgment in favor of appellees, JIM SANDT AND
ROXANNE SANDT, signed July 17, 2009, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore MODIFY the
judgment of the court below (1) to delete the award of $50,000 in punitive damages
against appellant ART ROBBINS and in favor of appellees JIM SANDT AND ROXANNE
SANDT and (2) to delete any and all recovery in favor of appellee ROXANNE SANDT.
We order the judgment of the court below AFFIRMED except as modified in this
judgment. We further order appellants ENERGY MAINTENANCE SERVICES GROUP I,
LLC, TIM NESLER, ART ROBBINS, AND HARVEY SCHNITZER and their surety,
ARGONAUT INSURANCE COMPANY, jointly and severally, to pay (1) the sums
adjudged to appellee JIM SANDT, plus post-judgment interest at the rate of 5% per
annum, compounded annually, from July 17, 2009 until paid, and (2) all costs that
appellee JIM SANDT has incurred, both in this court and in the court below, except that
the total liability of ARGONAUT INSURANCE COMPANY shall in no event exceed
the amount of $1,200,000. We further order this decision certified below for observance.